Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-35 are pending in this application.
Upon further review of the Restriction Requirement and applicant’s response to the Restriction Requirement, it is deemed necessary to modify the Restriction Requirement.  This Restriction Requirement is required because applicants did not elect a species as set forth in the Restriction Requirement and also deleted Group III (method of use). Note that the invention of Group I is very broad and an attempt to search the elected Group I resulted in many hits.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-35 (in part), drawn to compounds of Formula I wherein B = 5,6,7,8-tetrahydro-1,6-naphthyidin (see Example A) and B = isoquinolines (see compounds No. 3, 5, 7-9, 12-22, and 25-29) classified in C07D471/04.

    PNG
    media_image1.png
    101
    127
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    89
    103
    media_image2.png
    Greyscale

II.  Claims 1-35 (in part), drawn to compounds of Formula I wherein B = 4,5,6,7-tetrahydrothiazolo[4,5-c]pyridin (see Example B, compound No. 2, 31, 35 and 36) and B =4,5,6,7-tetrahydrothiopheno-pyridin (see compounds No. 32-34, classified in C07D217/04, C07D401/12, etc.


    PNG
    media_image3.png
    83
    124
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    69
    101
    media_image4.png
    Greyscale


III.  Claims 1-35 (in part), drawn to following six compounds (i.e. Compounds 4,6, 11, 23, 24 and 30) classified in C07D471/04, C07D217/04, C07D401/12, etc.
.


    PNG
    media_image5.png
    181
    461
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    107
    441
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    175
    459
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    289
    450
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    86
    441
    media_image9.png
    Greyscale


IV. Claims 1-35 (in part), drawn to others (Compounds that are different from Groups I-III), classified in C07D217/04, C07D401/12, etc.

The inventions are independent or distinct, each from the other because:
Inventions I-IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different chemical structures (designs), modes of operation and effects.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Claims 1 and 32 are generic to the following disclosed patentably distinct species.  Applicants have to elect a single disclosed species if they elect Group I, Group II or Group IV.  
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made on 02/25/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 25, 2021